DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,178,421. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe decoding systems for adaptively determining a motion vector resolution for blocks of a picture in the manner as seen and identified below between the claim sets.

Instant Application: 17/507,350
Sister Application: 16/847,364
1. A video decoding apparatus for decoding blocks which are split from a picture to be decoded by adaptively determining a motion vector resolution in the unit of blocks, the apparatus comprising: a decoder configured to decode, from a bitstream, a differential motion vector, and motion vector resolution identification information dedicated to a current block to be decoded among the blocks split from the picture, wherein the differential motion vector is a difference between a current motion vector of the current block and a predicted motion vector for the current motion vector, and the motion vector resolution identification information is used for determining a motion vector resolution of the differential motion vector among a plurality of motion vector resolutions; and an inter predictor configured to derive at least one predicted motion vector candidate from motion vectors of one or more neighboring blocks of the current block, convert the predicted motion vector candidate such that the converted predicted motion vector candidate has the same motion vector resolution as the motion vector resolution determined by the motion vector resolution identification information, derive the predicted motion vector for the current motion vector from the converted predicted motion vector candidate, reconstruct the current motion vector of the current block, by adding the differential motion vector to the predicted motion vector, and predict the current block from a reference picture using the current motion vector.
1. A video decoding method for decoding a motion vector by adaptively determining a motion vector resolution in the unit of blocks which are split from a picture to be decoded, the method comprising: decoding, from a bitstream, a differential motion vector, and motion vector resolution identification information dedicated to a current block to be decoded among the blocks split from the picture, wherein the differential motion vector is a difference between a current motion vector of the current block and a predicted motion vector for the current motion vector, and the motion vector resolution identification information is used for determining a motion vector resolution of the differential motion vector among a plurality of motion vector resolutions; and deriving one or more predicted motion vector candidates from motion vectors of one or more neighboring blocks of the current block, converting the predicted motion vector candidates such that the converted predicted motion vector candidates have the same motion vector resolution as the motion vector resolution determined by the motion vector resolution identification information, deriving the predicted motion vector for the current motion vector from the converted predicted motion vector candidates, and reconstructing the current motion vector of the current block, by adding the differential motion vector to the predicted motion vector.
2. The apparatus of claim 1, wherein the decoder is configured to decode resolution change information from the bitstream, wherein the motion vector resolution identification information is decoded from the bitstream, when the resolution change information represents that a motion vector resolution is adaptively determined in units of blocks split from the picture.
2. The method of claim 1, further comprising: decoding resolution change information from the bitstream, wherein the motion vector resolution identification information is decoded from the bitstream, when the resolution change information represents that a motion vector resolution is adaptively determined in units of blocks split from the picture.
3. The apparatus of claim 1, wherein the resolution change information is decoded from a header of the bitstream, the header being a sequence parameter set or a picture parameter set or a slice header.
3. The method of claim 1, wherein the resolution change information is decoded from a header of the bitstream, the header being a sequence parameter set or a picture parameter set or a slice header.
4. A video encoding method for encoding blocks, which are split from a picture to be encoded, by using an adaptive motion vector resolution in the unit of blocks, the apparatus comprising: determining a current motion vector of a current block to be encoded among the blocks split from the picture, and predicting the current block from a reference picture using the current motion vector; and encoding, into a bitstream, a differential motion vector, motion vector resolution identification information which are dedicated to the current block, and residual signals corresponding to differences between pixels in the current block and pixels in the predicted block, wherein the motion vector resolution identification information is used for determining a motion vector resolution of the differential motion vector among a plurality of motion vector resolutions, wherein the encoding of the differential motion vector comprises: deriving at least one predicted motion vector candidate from motion vectors of one or more neighboring blocks of the current block, converting the predicted motion vector candidate such that the converted predicted motion vector candidate has the same motion vector resolution as the motion vector resolution determined by the motion vector resolution identification information, deriving a predicted motion vector for the current motion vector from the converted predicted motion vector candidate, and generating the differential motion vector by subtracting the predicted motion vector from the current motion vector.
4. A video encoding apparatus for encoding a motion vector by using an adaptive motion vector resolution in the unit of blocks which are split from a picture to be encoded, the apparatus comprising: an inter predictor configured to determine a current motion vector of a current block to be encoded among the blocks split from the picture; and an encoder configured to encode, into a bitstream, a differential motion vector and motion vector resolution identification information which are dedicated to the current block, wherein the motion vector resolution identification information is used for determining a motion vector resolution of the differential motion vector among a plurality of motion vector resolutions, wherein the encoder is configured to derive at least one predicted motion vector candidate from motion vectors of one or more neighboring blocks of the current block, convert the predicted motion vector candidate such that the converted predicted motion vector candidate has the same motion vector resolution as the motion vector resolution determined by the motion vector resolution identification information, derive a predicted motion vector for the current motion vector from the converted predicted motion vector candidate, and generate the differential motion vector by subtracting the predicted motion vector from the current motion vector.
5. The method of claim 4, wherein resolution change information is further encoded into the bitstream, wherein the motion vector resolution identification information is encoded into the bitstream, when the resolution change information represents that a motion vector resolution is adaptively determined in units of blocks.
5. The apparatus of claim 4, wherein the encoder is configured to encode resolution change information into the bitstream, wherein the motion vector resolution identification information is encoded into the bitstream, when the resolution change information represents that a motion vector resolution is adaptively determined in units of blocks split from the picture.
6. The method of claim 4, wherein the resolution change information is encoded in a header of the bitstream, the header being a sequence parameter set or a picture parameter set or a slice header.
6. The apparatus of claim 4, wherein the resolution change information is encoded in a header of the bitstream, the header being a sequence parameter set or a picture parameter set or a slice header.
7. A non-transitory recording medium storing a bitstream generated by a video encoding method for encoding blocks, which are split from a picture to be encoded, by using an adaptive motion vector resolution in the unit of blocks, the method comprising: determining a current motion vector of a current block to be encoded among the blocks split from the picture, and predicting the current block from a reference picture using the current motion vector; and encoding, into a bitstream, a differential motion vector, motion vector resolution identification information which are dedicated to the current block, and residual signals corresponding to differences between pixels in the current block and pixels in the predicted block, wherein the motion vector resolution identification information is used for determining a motion vector resolution of the differential motion vector among a plurality of motion vector resolutions, wherein the encoding of the differential motion vector comprises: deriving at least one predicted motion vector candidate from motion vectors of one or more neighboring blocks of the current block, converting the predicted motion vector candidate such that the converted predicted motion vector candidate has the same motion vector resolution as the motion vector resolution determined by the motion vector resolution identification information, deriving a predicted motion vector for the current motion vector from the converted predicted motion vector candidate, and generating the differential motion vector by subtracting the predicted motion vector from the current motion vector.



Allowable Subject Matter
Claims 1-7 would be allowed pending the double patenting rejections seen above.

The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record (in particular, Srinivasan [U.S. PG Publication No. 2005/0013372]) do not disclose, with respect to claim 1, a video decoding method which determines a motion vector resolution for blocks within a picture the system receives and decodes a differential motion vector and a motion vector resolution information corresponding to the current block to be decoded amongst the various blocks which are split from the picture, the differential motion vector data being that which defines a difference between a current motion vector of the current block and a predicted motion vector of the current motion, while the motion vector resolution information is used to determine the resolution of the differential motion vector, furthermore a predictor within the system derives one or more predicted motion vector candidates using motion vectors from one or more neighboring blocks of the current block, the predicted motion vector candidates are converted to have their respective resolution brought down to the same resolution as defined by the received motion vector resolution information and derive a final predicted motion vector for the current block using the predicted motion vector candidates with the converted resolution, then the current motion vector for the current block is reconstructed by adding the differential motion vector to the predicted motion vector which was resolution-converted.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483